Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment of 11/29/2021.  All changes made to the Claims have been entered.  Accordingly, Claims 70, 72-77, 79-84 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Craig Cupid on 1/27/2022.

The application has been amended as follows: 
2.	Claims 70, 72-77, 79-84 has been amended as seen in the attached preliminary amendment.

Allowable Subject Matter
3.        Claims 70, 72-77, 79, 85-86 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	70, 85, and 86 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose determine that the allocated downlink resources include at least a portion of a first predetermined resource set, wherein the first predetermined resource set is characterized by a contiguous range of predetermined frequencies between a first frequency and a second frequency for a predetermined time period between a first resource set starting time and a first resource set ending time; and determine the first frequency, the second frequency, the first resource set starting time and the first resource set ending time based on the first predetermined common preemption indicator transmission resources, wherein the first frequency is determined based on a predetermined frequency offset and the first resource set start time is determined based on a predetermined time offset after receiving the common preemption indicator within the first predetermined common preemption indicator transmission resources. It is noted that the closest prior art, Islam et al. (US 20180278454) discloses a single group common PDCCH used to notify all of the UEs of the first group of UEs of the URLLC preemption event and when low latency traffic pre-empts latency tolerant traffic in a first interval, the pre-empted low latency traffic be transmitted in a subsequent interval. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion

	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.